Citation Nr: 1108306	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of private medical treatment incurred from June 26, 2008, through June 28, 2008.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel










INTRODUCTION

The Veteran had active service from July 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA), North Florida/ South Georgia Veteran's Health System, Malcom Randall VA Medical Center, that denied reimbursement for the Veteran's care from June 26, 2008, to June 28, 2008 at the Capital Regional Medical Center.


FINDING OF FACT

The evidence indicates that in June 2008, the Veteran had coverage under a health-plan contract for reimbursement or payment.


CONCLUSION OF LAW

VA reimbursement or payment of unauthorized private medical expenses, incurred from June 26, 2008, to June 28, 2008, is not warranted. 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.1002 - 17.1005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by correspondence dated in October 2008.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

VA law provides that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities shall be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (benefits also known as the Veterans Millennium Health care and Benefits Act).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services under 38 U.S.C. § 1725, a claimant must file a claim within 90 days after the latest of events including the date the Veteran was discharged from the facility that furnished the emergency treatment or the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  A third party is defined as a federal entity, a state or political subdivision of a state, an employer or an employer's insurance carrier, an automobile accident reparations insurance carrier, or a person or entity obligated to provide or pay to pay the expenses of health services under a health-plan contract.  38 C.F.R. § 17.1001(b).

In this case, private medical records show the Veteran was treated at Capital Regional Medical Center from June 26, 2008 to June 28, 2008 for an abdominal distention gastrointestinal bleed.   The Veteran reported that his VA physician, on June 26, 2008, requested that he go immediately to the Tallahassee Regional Medical Center where they admitted him for excessive internal bleeding.  Medical records from this period indicate that the Veteran was admitted to Capital Regional Medical Center on June 26, 2008 for treatment of internal bleeding.  A June 25, 2008 treatment note indicated that the Veteran called his VA physician and reported that he had been having blood in his stools and that his abdomen was swollen.  The Veteran reported that he could barely walk.  The Veteran was strongly encouraged to call 911 or have someone take him to the emergency room.  

Of record is a VA patient information report dated June 30, 2008, indicating the Veteran was covered by Blue Cross Blue Shield insurance.  In correspondence dated July 11, 2008, the appellant was copied on notice to health providers that claims for payment under the provision of the Veterans Millennium Health Care and Benefits Act was denied because of the absence of one of the criteria set forth in the Act.  In August 2008, the Veteran filed notice of disagreement with the denial of the claim.  An October 2008 Supplemental Statement of the Case noted that the claim was denied in part because, at the time of treatment, the Veteran had other health insurance.

Based upon the available evidence, the Board finds that payment for medical services provided during the period from June 26, 2008 to June 28, 2008, must be denied.  The Board notes that although the treatment at issue may have been provided by an emergency care provider for a condition apparently of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the evidence demonstrates that the Veteran had coverage under a health-plan contract with Blue Cross Blue Shield.  Therefore, the Veteran did not meet all the criteria for VA payment under 38 U.S.C.A. § 1725.

The Board also notes that there are no established service connected disabilities nor evidence of any other qualifying basis for payment or reimbursement under 38 U.S.C.A. § 1728 within the criteria required by 38 C.F.R. § 17.120.  Therefore, the appeal must be denied.

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.





ORDER

Entitlement to payment or reimbursement for unauthorized private medical treatment incurred from June 26, 2008 through June 28, 2008, is denied.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


